DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	Claims 1, 11 and 20 are presently amended. 
Claims 3, 7, 10, 13 and 17 are cancelled.
Claims 22-25 are newly added.
Claims 1-2, 4-6, 8-9, 11-12, 14-16 and 18-25 are pending.

Response to Amendment
Applicant’s amendments are acknowledged.

Response to Arguments
Applicant’s arguments filed 2/10/2021 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, and are persuasive in part for the reasons set forth below. 

35 USC § 112 Rejections 
First, Applicant argues that “independent claim 11 has been amended to recite “receiving, by a processor of an application server deployed in a telecommunication service provider network, survey the plurality of endpoint devices...,” [Arguments, page 11].
In response, Examiner observes that in light of the amendments, the claims no longer recite the previously observed antecedent basis issue.  Specifically, the "interactive web page" is claimed in a merely generic manner without any particularity or specific arrangement of elements which could constitute an improved technology or user interface, for example. The claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology (See MPEP § 2106.05(f)). As such, Examiner remains unpersuaded. 

35 USC § 101 Rejections 
First, Applicant argues that “independent claims 1, 11, and 20 have been amended to clarify that the survey that is provided to the plurality of endpoint devices is provided as an interactive web page via the telecommunication service provider network. The Applicants respectfully submit that providing an interactive web page to an endpoint device via a telecommunication service provider network is not a human activity. For instance, providing a survey as an interactive web page allows for surveys to be distributed and answers to be received and analyzed via a telecommunication service provider network in substantially real time, which further allows for timely adjustments to customer billing records… As such, the claimed examples provide useful improvements in the technical field of telecommunication service provider network operations” [Arguments, pages 12-13].
In response, Applicant’s arguments are considered but are not persuasive. As discussed in the interview on 2/19/2021, Examiner respectfully maintains that the amendments 


35 USC § 103 Rejections 
First, Applicant argues that “Hanagan, Verschoor, and Proctor fail to disclose or suggest at least “detecting, based on ... additional customer event data…” [Arguments, pages 14-19].
In response, Applicant’s arguments are considered but are not persuasive. Examiner observes that the Applicant suggests that the applied art fails to disclose the amended independent claims, but does not appear to provide any rationale or explanation to substantiate this argument. Thus, Examiner respectfully maintains that the applied art discloses the amended claims as detailed in the rejection below. As such, Examiner remains unpersuaded.

Second, Applicant argues that various dependent claims should be allowed based on the above arguments. [Arguments, pages 19-24].
In response, Applicant’s arguments are considered but are not persuasive for the same reasons as stated above. As such, Examiner remains unpersuaded. 


Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-6, 8-9, 11-12, 14-16 and 18-25 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows:


Step 1: Claims 1-2, 4-6, 8-9, 11-12, 14-16 and 18-25 recite statutory categories, namely a system (claims 1-2, 4-6, 8-9 and 21-25), a process (claims 11-12, 14-16 and 18-19) and an article of manufacture (claim 20). 

Step 2A, Prong 1: Claims 1, 11 and 20, in part, recite the following abstract idea: identifying detractors from the plurality of customers... and adjusting… a billing record for the first customer… [Claims 1, 11 and 20]. 
These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance and clarified by the October 2019 Update:
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for fundamental economic principles or practices, which includes hedging, insurance and mitigating risk. Specifically, adjusting a billing record to avoid dissatisfaction from a detractor-type customer is considered to be mitigating the risk of a negative outcome with that customer. Further, the aforementioned limitations describe steps for commercial or legal interactions which includes agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations. Specifically, surveying and reducing the bill of select customers as the result of survey data collection, is considered a method of conducting business relations with customers. As such, claims 1, 11 and 20 recite concepts identified as abstract ideas.

The remaining dependent claims 2-9, 12-19 and 21-25 recite limitations relative to claims 1 and 11 respectively including, in part:
“wherein the billing events comprise types of customer events that impact customer billing records…” [claim 2],
 “wherein the one of the detractor trigger events comprises: a contract end event, a contract shortfall event, an excess usage event” [claim 3], 
“wherein the one of the detractor trigger events comprises the excess usage event, wherein the adjusting the billing record comprises providing a most favored customer rate” [claim 4], 
“wherein the adjusting the billing record comprises providing a contractual service rate…” [claim 5],
“wherein the adjusting the billing record comprises charging a customer account of the first customer in an amount for a contract shortfall…” [claim 6],
“wherein the adjusting the billing record comprises removing a charge for the telecommunication service for a time period after the contractual date” [claim 7],
“wherein the at least one system comprises at least one of: a billing system, a customer relationship management system, a trouble ticket system, an ordering system, a fulfillment system, or a contracting system” [claim 8],
“wherein the occurrence of the one of the detractor trigger events associated with the first customer of the telecommunication service provider network is detected via the at least one system of the telecommunication service provider network” [claim 9],
“wherein the one of the detractor trigger events causes an increase in a billing rate for the first customer” [claim 21],
“wherein the detractors comprise multiple different customers of the plurality of customers, and wherein the percentage represents a fraction of the multiple different customers who have experienced the one of the detractor events” [claim 22],
“wherein the identifying comprises grouping the plurality of customers into a plurality of customer categories including residential customers, small business customers, mid-market customers, and enterprise customers…”  [claim 23],
“wherein the operations further comprise scheduling a follow up by a personnel of the telecommunication service provider network with the first customer, subsequent to the adjusting”   [claim 24],
“wherein the operations further comprise, subsequent to the identifying the detractor trigger events but prior to the collecting additional customer event data, configuring the at least one system of the telecommunication service provider network to send an alert to the processor when the at least one system of the telecommunication service provider network detects the occurrence of the one of the detractor trigger events” [claim 25].
These elements are considered to be narrowing limitations and which add only non-particular, non-transformative steps to the present invention [see MPEP § 2106.05(b-c)], similar to “selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display” [see MPEP § 2106.05(g), citing Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)]. As such, the dependent claims recite concepts identified as abstract ideas.

Step 2A, Prong 2: These recited abstract ideas (representing a judicial exception) are not integrated into a practical application. In particular, claims 1, 11 and 20 only recite the following additional elements – 
A device, comprising: a processor of an application server for deployment in a telecommunication service provider network; and a computer-readable storage medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: providing an interactive web page to a plurality of endpoint devices of the telecommunication service provider network via the telecommunication service provider network, wherein the interactive web page presents a survey… receiving survey data for the plurality of customers of the telecommunication service provider network for a given time period from the plurality of endpoint devices via the telecommunication service provider network… collecting customer event data for the detractors for the given time period from at least one system of the telecommunication service provider network via the telecommunication service provider network… collecting, from the at least one system of the telecommunication service provider network via the telecommunication service provider network, additional customer event data for a first customer… [Claim 1], 
providing an interactive web page to a plurality of endpoint devices of the telecommunication service provider network via the telecommunication service provider network, wherein the interactive web page presents a survey… receiving, by a processor of an application server deployed in a telecommunication service provider network, survey data for a plurality of customers of the telecommunication service provider network for a given time period from a plurality of endpoint devices of the telecommunication service provider network via the telecommunication service provider network… collecting, by the processor, customer event data for the detractors for the given time period from at least one system of the telecommunication service provider network via the telecommunication service provider network… collecting, by the processor, from the at least one system of the telecommunication service provider network via the telecommunication service provider network, additional customer event data for a first customer… detecting, by the processor, based on the additional customer event data, an occurrence of one of the detractor trigger events… [Claim 11], 
a non-transitory computer-readable storage medium storing instructions which, when executed by a processor of an application server deployed in a telecommunication service provider network, cause the processor to perform operations, the operations comprising: providing an interactive web page to a plurality of endpoint devices of the telecommunication service provider network via the telecommunication service provider network, wherein the interactive web page presents a survey… receiving survey data for the plurality of customers of the telecommunication service provider network for a given time period from the plurality of endpoint devices via the telecommunication service provider network… collecting customer event data for the detractors for the given time period from at least one system of the telecommunication service provider network via the telecommunication service provider network… collecting, from the at least one system of the telecommunication service provider network via the telecommunication service provider network, additional customer event data for a first customer… [Claim 20]. 
The processors, server, network, computer readable medium, endpoint devices and executable instructions in these steps are recited at a high-level of generality (see MPEP § 2106.05(a)), similar to the following examples:
i. A commonplace business method being applied on a general purpose computer, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48
Furthermore, these elements are considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)):
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims 2-9, 12-19 and 21 recite additional elements which are considered to add only non-particular, non-transformative steps to the present invention. These additional elements are considered akin to “selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display” [see MPEP § 2106.05(g), citing Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)]. As such, these claims do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 11 and 20 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
Independent claims 1, 11 and 20 only recite the following additional elements:
A device, comprising: a processor of an application server for deployment in a telecommunication service provider network; and a computer-readable storage medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: providing an interactive web page to a plurality of endpoint devices of the telecommunication service provider network via the telecommunication service provider network, wherein the interactive web page presents a survey… receiving survey data for the plurality of customers of the telecommunication service provider network for a given time period from the plurality of endpoint devices via the telecommunication service provider network… collecting customer event data for the detractors for the given time period from at least one system of the telecommunication service provider network via the telecommunication service provider network… collecting, from the at least one system of the telecommunication service provider network via the telecommunication service provider network, additional customer event data for a first customer… [Claim 1], 
providing an interactive web page to a plurality of endpoint devices of the telecommunication service provider network via the telecommunication service provider network, wherein the interactive web page presents a survey… receiving, by a processor of an application server deployed in a telecommunication service provider network, survey data for a plurality of customers of the telecommunication service provider network for a given time period from a plurality of endpoint devices of the telecommunication service provider network via the telecommunication service provider network… collecting, by the processor, customer event data for the detractors for the given time period from at least one system of the telecommunication service provider network via the telecommunication service provider network… collecting, by the processor, from the at least one system of the telecommunication service provider network via the telecommunication service provider network, additional customer event data for a first customer… detecting, by the processor, based on the additional customer event data, an occurrence of one of the detractor trigger events… [Claim 11], 
a non-transitory computer-readable storage medium storing instructions which, when executed by a processor of an application server deployed in a telecommunication service provider network, cause the processor to perform operations, the operations comprising: providing an interactive web page to a plurality of endpoint devices of the telecommunication service provider network via the telecommunication service provider network, wherein the interactive web page presents a survey… receiving survey data for the plurality of customers of the telecommunication service provider network for a given time period from the plurality of endpoint devices via the telecommunication service provider network… collecting customer event data for the detractors for the given time period from at least one system of the telecommunication service provider network via the telecommunication service provider network… collecting, from the at least one system of the telecommunication service provider network via the telecommunication service provider network, additional customer event data for a first customer… [Claim 20]. 
The additional elements in these claims do not amount to more than insignificant extra-solution activity for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B.
 In addition, the additional elements, in the context of the present invention, are considered to amount to well‐understood, routine, and conventional functions when claimed in a merely generic manner (see MPEP 2106.05(d)), like the following example:
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
Both individually or in combination, these limitations do not add significantly more to the recited abstract ideas, i.e., judicial exception. 
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 8-9, 11-14 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hanagan et al., U.S. Publication No. 2004/0133487 [hereinafter Hanagan] in view of Verschoor et al., U.S. Publication No. 2016/0034930 [hereinafter Verschoor], and in further view of Proctor et al., U.S. Patent No. 9,942,779 [hereinafter Proctor] and T-Mobile, Document No. 2484 & Document No. 32351[hereinafter T-Mobile].


Regarding claim 1, Hanagan discloses …an application server for deployment in a telecommunication service provider network (Hanagan, ¶ 4, a system of functionally complete components that can stand alone or be integrated together and which aggregates all of the telecommunication services), (Id., ¶ 354, invention solution allows this business functionality to be implemented once within application server, (discloses application server) and re-used by any multitude of clients);
 [Verschoor discloses …and a computer-readable storage medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: providing an interactive web page to a plurality of endpoint devices of…] Hanagan further discloses …the telecommunication service provider network via the telecommunication service provider network… [Verschoor discloses …wherein the interactive web page presents a survey that comprises at least an inquiry as to whether a plurality of customers associated with the plurality of endpoint devices are willing to recommend…] the telecommunication service provider network (Hanagan, ¶ 4, a system of functionally complete components that can stand alone or be integrated together and which aggregates all of the telecommunication services);
 [Verschoor discloses …receiving survey data for the plurality of customers of the telecommunication service provider network for a given time period from the plurality of endpoint devices…] Hanagan further discloses …via the telecommunication service provider network… [Verschoor discloses … the survey data comprising at least a response to the inquiry] (Hanagan, ¶ 4, a system of functionally complete components that can stand alone or be integrated together and which aggregates all of the telecommunication services), (Id., ¶ 354, invention solution allows this business functionality to be implemented once within application server, (discloses server) and re-used by any multitude of clients);
 [Verschoor discloses …identifying detractors from the plurality of customers based on the survey data, the detractors comprising customers of the plurality of customers that are not willing to recommend the telecommunication service provider network];
 Hanagan further discloses …collecting customer event data for the detractors for the given time period from at least one system of the telecommunication service provider network via the telecommunication service provider network (Hanagan, ¶ 181, Maintain (discloses data collection over a given time) Contact History 104 supports history of all contacts with the customer, including product inquiries, billing inquiries (discloses customer event data), price quotes, and complaints), (Id., ¶ 77, As depicted in FIG. 1, a typical system 10 of the present invention preferably comprises several components. 12, 14, 16, 18, 20, and 22, as discussed in more detail below, which interact with network elements 28, a database server 29 and a bill generation system 30 (discloses a system of the service provider network), (Id., ¶ 237, ERP 16 actively collects raw events from different network elements 28 and also processes input from other external entities and other subsystems of the Customer Care and Billing system. The collected events are . . .  stored in the Billable Event database. (discloses collection step)), (Id., ¶ 243-246, disclosing an “Event Collector” component for collecting within the ERP); 
identifying detractor trigger events from the customer event data, wherein the detractor trigger events comprise billing events from the customer event data that are correlated with the detractors (Id., ¶ 181, Maintain Contact History 104 supports history of all contacts with the customer, including product inquiries (customer event data), billing inquiries (discloses detractor trigger events/billing events), price quotes, and complaints);
collecting, from the at least one system of the telecommunication service provider network via the telecommunication service provider network, additional customer event data for a first customer of the telecommunication service provider network, wherein the customer event data and the additional customer event data are distinct (Id., ¶ 181, Maintain (discloses over time) Contact History 104 supports history of all contacts with the customer, including product inquiries, billing inquiries, price quotes (discloses customer event data), and complaints (discloses additional customer event data)), (Id., ¶ 4, a system of functionally complete components that can stand alone or be integrated together and which aggregates all of the telecommunication services), (Id., ¶ 237, ERP 16 actively collects raw events from different network elements 28 and also processes input from other external entities and other subsystems of the Customer Care and Billing system. The collected events are . . .  stored in the Billable Event database.  (discloses collection step)), (Id., ¶ 243-246, disclosing an “Event Collector” component for collecting within the ERP); 
detecting, based on the additional customer event data, an occurrence of one of the detractor trigger events associated with the first customer of the telecommunication service provider network,… [Verschoor discloses …wherein the one of the detractor trigger events is determined to be correlated with the detractors…] [Proctor discloses …when a percentage of the detractors greater than a threshold is determined to have experienced the one of the detractor trigger events…] (Hanagan, ¶ 83, The Financial Event Engine (FEE) 20 is an event processor that accepts, applies, assesses the impact of, and follows up on customer financial transactions (determine trigger events)... FEE 20 uses internal rules to determine the event's transactions type (e.g. remittance, discount, etc.), the account ID to determine the correct customer account balance, and the internal rules to determine the impact of the event on the customer's account balance), (Id., ¶ 181, Maintain (discloses over time) Contact History 104 supports history of all contacts with the customer, including product inquiries, billing inquiries, price quotes (discloses customer event data), and complaints (discloses additional customer event data)), (Id., ¶ 49, The focus is on a single, integrated solution that can be easily implemented by any Telecommunications Provider); and adjusting,… [Verschoor discloses …prior to the first customer contacting the telecommunication service provider network]… regarding the occurrence of the one of the detractor trigger events associated with the first customer, a billing record for the first customer in response to the detecting the occurrence of the one of the detractor trigger events associated with the first customer, wherein the adjusting results in a lesser charge to the first customer than without the adjusting (Id., ¶ 181, Maintain Contact History 104 supports history of all contacts with the customer, including product inquiries, billing inquiries (discloses occurrence of a detractor trigger event), price quotes, and complaints), (Id., ¶ 240, ERP 16 interfaces with the Customer Billing Manager (CBM) 18 to provide final pricing and discounting (discloses lesser charge) of usage events, recurring and one-time charge events for billing. ERP 16 also interfaces with the Customer Care Manager (CCM) 12 to obtain customer data (including from detractors), the Product and Services Manager (PSM) 14 to obtain price plan reference information, and the Financial Event Engine (FEE) 20 to obtain one-time charges (further discloses trigger events)).
While suggested, Hanagan does not explicitly disclose a device, comprising: a processor of; and a computer-readable storage medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: providing an interactive web page to a plurality of endpoint devices of… …wherein the interactive web page presents a survey that comprises at least an inquiry as to whether a plurality of customers associated with the plurality of endpoint devices are willing to recommend…; receiving survey data for the plurality of customers of the telecommunication service provider network for a given time period from the plurality of endpoint devices… the survey data comprising at least a response to the inquiry; identifying detractors from the plurality of customers based on the survey data, the detractors comprising customers of the plurality of customers that are not willing to recommend the telecommunication service provider network; …wherein the one of the detractor trigger events is determined to be correlated with the detractors when a percentage of the detractors greater than a threshold is determined to have experienced the one of the detractor trigger events, and wherein the one of the detractor trigger events comprises a late disconnect event, wherein the late disconnect event comprises a disconnection of a telecommunication service provided via the telecommunication service provider network after a contractual date by which the telecommunication service was to be disconnected…; …prior to the first customer contacting the telecommunication service provider network… and wherein the adiustinq the billing record comprises removing from the billing record a charge for providing the telecommunication service for a time period that occurred after the contractual date has passed.
However, Verschoor discloses a device, comprising: a processor (Verschoor, ¶ 173, The computing device 1500 may be any workstation, desktop computer, laptop or notebook computer, server machine, handheld computer, mobile telephone or other portable telecommunication device… the computing device 1500 may have different processors, operating systems, and input devices consistent with the device); 
and a computer-readable storage medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: providing an interactive web page to a plurality of endpoint devices of… wherein the interactive web page presents a survey that comprises at least an inquiry as to whether a plurality of customers associated with the plurality of endpoint devices are willing to recommend… (Id., ¶65, survey questions may be designed to ask customers whether or not they are likely to recommend a product or the business (discloses willingness to recommend) to a friend or colleague (discloses survey data)), (Id., ¶ 131, The web servers 232 may include, for example, social interaction site hosts for a variety of known social interaction sites to which an end user may subscribe, such as, for example, Facebook, Twitter, and the like. The web servers may also provide web pages for the enterprise that is being supported by the contact center. End users may browse the web pages and get information about the enterprise's products and services (discloses interactive web page). The web pages may also provide a mechanism for contacting the contact center, via, for example, web chat, voice call, email, web real time communication (WebRTC), or the like), (Id., ¶ 119, The business 110 may further wish to track the feedback of individual customers over time), (Id., claim 11, A system for managing customer feedback, the system comprising: a processor; and a memory coupled to the processor, wherein the memory stores instructions that, when executed by the processor, cause the processor to…), (Id., ¶ 68, The customer feedback management system 100 includes a customer feedback server 102 coupled to (i.e., in electronic communication with) an end-user electronic device 104 (discloses endpoint devices) operated by a customer 106 over a data communications network 108 such as, for example, a local area network or a wide area network (e.g., a public Internet)); 
receiving survey data for the plurality of customers of the telecommunication service provider network for a given time period from the plurality of endpoint devices… the survey data comprising at least a response to the inquiry (Id., ¶65, survey questions may be designed to ask customers whether or not they are likely to recommend a product or the business to a friend or colleague (discloses survey data)), (Id., ¶ 119, The business 110 may further wish to track the feedback (discloses responses) of individual customers over time), (Id., ¶ 68, The customer feedback management system 100 includes a customer feedback server 102 coupled to (i.e., in electronic communication with) an end-user electronic device 104 (discloses endpoint devices) operated by a customer 106 over a data communications network 108 such as, for example, a local area network or a wide area network (e.g., a public Internet));
 identifying detractors from the plurality of customers based on the survey data, the detractors comprising customers of the plurality of customers that are not willing to recommend the telecommunication service provider network (Id., ¶ 146, At operation 500, the customer feedback server 102 sends, and the multi-channel communication server 440 receives, a message or signal indicating the customer 106 operating the electronic device 104 has been identified as a detractor of the business 110 (e.g., in response to survey questions answered by the customer 106 (discloses identifying/correlating detractors with events)), (Id., ¶65, survey questions may be designed to ask customers whether or not they are likely to recommend a product or the business to a friend or colleague (discloses survey data)), (Id., ¶ 119, The business 110 may further wish to track the feedback of individual customers over time);
 …wherein the one of the detractor trigger events is determined to be correlated with the detractors… (Id., ¶ 146, At operation 500, the customer feedback server 102 sends, and the multi-channel communication server 440 receives, a message or signal indicating the customer 106 operating the electronic device 104 has been identified as a detractor of the business 110 (e.g., in response to survey questions answered by the customer 106 (discloses identifying/correlating detractors with events)); prior to the first customer contacting the telecommunication service provider network… (Id., ¶ 150, prior to bridging the voice communication between the electronic device 116 and the electronic device 104, the customer feedback management system 100 may first initiate a separate communication with the customer 106 and receive confirmation from the customer 106 (e.g., using IVR questions, text messages, etc.) that the customer agrees to communicate with the agent 118; see also ¶0067: “when a customer is identified as a detractor, either with respect to a specific product or service, or with respect to a business overall, embodiments of the present invention are directed to enabling the business to quickly, conveniently, and automatically initiate a communication with the customer to allow the business to attempt to resolve the customer's dissatisfaction (discloses prior to the customer contacting the telecommunication service provider network, enabling the provider to first contact the customer)).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the telecommunication and trigger event data elements of Hanagan to include the survey, detractor identifying, and customer communication initiation elements of Verschoor in the analogous art of managing customer feedback. 
The motivation for doing so would have been to improve the ability “remain competitive in the modern commerce system” and “to provide customers with the high quality products and services that they desire” (Verschoor, ¶ 3) in order to “allow the manager to attempt to resolve the customer’s dissatisfaction” (Verschoor, ¶ 67), which specifies a genus of remedial actions predictably including Hanagan’s billing adjustments as one example resolution (Hanagan, ¶ 80). 
While suggested, the combination of Hanagan and Verschoor does not explicitly disclose …when a percentage of the detractors greater than a threshold is determined to have experienced the one of the detractor trigger events, and wherein the one of the detractor trigger events comprises a late disconnect event, wherein the late disconnect event comprises a disconnection of a telecommunication service provided via the telecommunication service provider network after a contractual date by which the telecommunication service was to be disconnected; and wherein the adiustinq the billing record comprises removing from the billing record a charge for providing the telecommunication service for a time period that occurred after the contractual date has passed.
However, Proctor discloses …when a percentage of the detractors greater than a threshold is determined to have experienced the one of the detractor trigger events… (Proctor, Abstract, An address associated with a user of the mobile device is identified. The network event is attributed to a base station associated with the address. Events associated with the base station are aggregated. A normal value for calls is determined based on historical data. A threshold value is set based on customer calls in excess of the normal value for the base station (discloses number of detractors greater than a threshold experiencing a detractor trigger event). A severity level is associated with the threshold value), (Id., claim 8, wherein the threshold value is based on a percentage increase in a number of network events communicated by customers (discloses percentage greater than a threshold)).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the telecommunication and trigger event data elements of Hanagan and the survey, detractor identifying, and customer communication initiation elements of Verschoor to include the percentage of detractors greater than a threshold elements of Proctor in the analgous art of customer analytics.
The motivation for doing so would have been to improve customer satisfaction by “for using customer calls to customer care to detect network events’ [Proctor, column 2, lines 20-25; Verschoor, ¶ 67; Hanagan, ¶ 80].
The combination of Hanagan, Verschoor and Proctor does not disclose …wherein the one of the detractor trigger events comprises the late disconnect event, wherein the late disconnect event comprises a disconnection of a telecommunication service after a contractual date by which the telecommunication service was to be disconnected; …and wherein the adiustinq the billing record comprises removing from the billing record a charge for providing the telecommunication service for a time period that occurred after the contractual date has passed.
However, T-Mobile discloses …wherein the one of the detractor trigger events comprises the late disconnect event, wherein the late disconnect event comprises a disconnection of a telecommunication service after a contractual date by which the telecommunication service was to be disconnected; …and wherein the adiustinq the billing record comprises removing from the billing record a charge for providing the telecommunication service for a time period that occurred after the contractual date has passed (T-Mobile, Doc. 2484, You can request a refund for the deposit you paid at activation, as well as any credit balance or overpayment that may be made to your T-Mobile account. We refund deposits on final credit balances upon request... Note: Canceled accounts must wait 30 days before the credit balance can be refunded due to final charges that may post to the account. You can contact T-Mobile Customer Service to request a refund for any remaining credit balance.), (T-Mobile, Doc. 3235, anytime your account is past due, suspension is a possibility).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the telecommunication and trigger event data elements of Hanagan, the survey and detractor identifying elements of Verschoor and the percentage of detractors greater than a threshold elements of Proctor to include the late disconnect refund elements of T-Mobile in the analogous art of fees, adjustments and refunds. 
The motivation for doing so would have been to improve the ability to “ensure that our customers are accurately assessed fees and taxes based on the type of plan they purchase and that we can continue to provide you with the best value” [T-Mobile, Doc 3235; Proctor, column 2, lines 20-25; Verschoor, ¶ 67; Hanagan, ¶ 80].

Regarding claim 2, the combination of Hanagan, Verschoor, Proctor and T-Mobile discloses the device of claim 1. 
Hanagan further discloses wherein the billing events comprise types of customer events that impact customer billing records of the telecommunication service provider network (Hanagan, ¶ 194, For example, late payments may lower a customer's credit worthiness and may trigger a recalculation of the customer's credit score and credit class). 

Regarding claim 4, the combination of Hanagan, Verschoor, Proctor and T-Mobile discloses the device of claim 1. 
Hanagan further discloses wherein another of the detractor trigger events comprises an excess usage event, and wherein the adjusting the billing record further comprises providing a most favored customer rate to the first customer for an excess usage associated with the excess usage event (Hanagan, ¶ 269, if the amount for international calls during the bill period is higher than a certain amount (discloses excess usage), a tapered discount (favored customer rate) is applied to all calls to a certain country) and time allowances (for example, "free minutes"). ERP 16 also allows for the distribution of discounts and charges in a customer hierarchy). 
Regarding claim 8, the combination of Hanagan, Verschoor, Proctor and T-Mobile discloses the device of claim 1. 
Hanagan further discloses wherein the customer event data comprises data obtained from the at least one system of the telecommunication service provider network, wherein the at least one system comprises at least one of: a billing system, a customer relationship management system, a trouble ticket system, an ordering system, a fulfillment system, or a contracting system (Hanagan, ¶ 82, Order Processing (OP) 22 provides active order processing, order management and service activation across a convergent platform… If automatic activation is not possible--i.e. an order requires tasks to be done by workforce--sophisticated scheduling and optimization take place, where both the elapsed time to fulfill the order and workforce utilization are optimized (fulfillment system)), (Id., ¶ 77, As depicted in FIG. 1, a typical system 10 of the present invention preferably comprises several components. 12, 14, 16, 18, 20, and 22, as discussed in more detail below, which interact with network elements 28, a database server 29 and a bill generation system 30 (discloses a system of the service provider network)).

Regarding claim 9, the combination of Hanagan, Verschoor, Proctor and T-Mobile discloses the device of claim 8. 
Hanagan further discloses wherein the occurrence of the one of the detractor trigger events associated with the first customer of the telecommunication service provider network is detected via the at least one system of the telecommunication service provider network (Hanagan, ¶ 243, the Event Collector 172 polls files from the network elements 28 using the FTAM or FTP protocol. The transfer interval for each network element can be individually scheduled by a parameter), (Id., ¶ 77, As depicted in FIG. 1, a typical system 10 of the present invention preferably comprises several components. 12, 14, 16, 18, 20, and 22, as discussed in more detail below, which interact with network elements 28, a database server 29 and a bill generation system 30 (discloses a system of the service provider network)). 

Regarding claim 11, Hanagan discloses a method, comprising:… [Verschoor discloses …providing an interactive web page to a plurality of endpoint devices of…] Hanagan further discloses …the telecommunication service provider network via the telecommunication service provider network… [Verschoor discloses …wherein the interactive web page presents a survey that comprises at least an inquiry as to whether a plurality of customers associated with the plurality of endpoint devices are willing to recommend…] the telecommunication service provider network (Hanagan, ¶ 4, a system of functionally complete components that can stand alone or be integrated together and which aggregates all of the telecommunication services); 
[Verschoor discloses …receiving, by a processor of…] Hanagan further discloses …an application server deployed in the telecommunication service provider network… [Verschoor discloses …survey data for the plurality of customers of the telecommunication service provider network for a given time period from the plurality of endpoint devices…] Hanagan further discloses …via the telecommunication service provider network… [Verschoor discloses …the survey data comprising at least a response to the inquiry] (Hanagan, ¶ 4, a system of functionally complete components that can stand alone or be integrated together and which aggregates all of the telecommunication services),  (Id., ¶ 354, invention solution allows this business functionality to be implemented once within application server, (discloses application server) and re-used by any multitude of clients); 
[Verschoor discloses …identifying, by the processor, detractors from the plurality of customers based on the survey data, the detractors comprising customers of the plurality of customers that are not willing to recommend the telecommunication service provider network]; Hanagan further discloses …collecting, by… [Verschoor discloses …the processor], customer event data for the detractors for the given time period from at least one system of the telecommunication service provider network via the telecommunication service provider network (Hanagan, ¶ 181, Maintain (discloses over time) Contact History 104 supports history of all contacts with the customer, including product inquiries, billing inquiries (discloses customer event data), price quotes, and complaints), (Id., ¶ 77, As depicted in FIG. 1, a typical system 10 of the present invention preferably comprises several components. 12, 14, 16, 18, 20, and 22, as discussed in more detail below, which interact with network elements 28, a database server 29 and a bill generation system 30 (discloses a system of the service provider network), (Id., ¶ 237, ERP 16 actively collects raw events from different network elements 28 and also processes input from other external entities and other subsystems of the Customer Care and Billing system. The collected events are . . .  stored in the Billable Event database. (discloses collection step)), (Id., ¶ 243-246, disclosing an “Event Collector” component for collecting within the ERP); 
identifying, by… [Verschoor discloses …the processor], detractor trigger events from the customer event data, wherein the detractor trigger events comprise billing events from the customer event data that are correlated with the detractors (Id., ¶ 181, Maintain Contact History 104 supports history of all contacts with the customer, including product inquiries (customer event data), billing inquiries (billing events), price quotes, and complaints); 
collecting, by… [Verschoor discloses …the processor],  from the at least one system of the telecommunication service provider network via the telecommunication service provider network, additional customer event data for a first customer of the telecommunication service provider network, wherein the customer event data and the additional customer event data are distinct (Id., ¶ 181, Maintain (discloses over time) Contact History 104 supports history of all contacts with the customer, including product inquiries, billing inquiries, price quotes (discloses customer event data), and complaints (discloses additional customer event data)), (Id., ¶ 4, a system of functionally complete components that can stand alone or be integrated together and which aggregates all of the telecommunication services), (Id., ¶ 237, ERP 16 actively collects raw events from different network elements 28 and also processes input from other external entities and other subsystems of the Customer Care and Billing system. The collected events are . . .  stored in the Billable Event database.  (discloses collection step)), (Id., ¶ 243-246, disclosing an “Event Collector” component for collecting within the ERP); 
detecting, by… [Verschoor discloses …the processor], based on the additional customer event data, an occurrence of one of the detractor trigger events associated with the first customer of the telecommunication service provider network,… [Verschoor discloses …wherein the one of the detractor trigger events is determined to be correlated with the detractors…] [Proctor discloses …when a percentage of the detractors greater than a threshold is determined to have experienced the one of the detractor trigger events] (Hanagan, ¶ 83, The Financial Event Engine (FEE) 20 is an event processor that accepts, applies, assesses the impact of, and follows up on customer financial transactions (determine trigger events)... FEE 20 uses internal rules to determine the event's transactions type (e.g. remittance, discount, etc.), the account ID to determine the correct customer account balance, and the internal rules to determine the impact of the event on the customer's account balance), (Id., ¶ 181, Maintain (discloses over time) Contact History 104 supports history of all contacts with the customer, including product inquiries, billing inquiries, price quotes (discloses customer event data), and complaints (discloses additional customer event data)), (Id., ¶ 49, The focus is on a single, integrated solution that can be easily implemented by any Telecommunications Provider); 
and adjusting, by… [Verschoor discloses the processor, prior to the first customer contacting the telecommunication service provider network]… regarding the occurrence of the one of the detractor trigger events associated with the first customer, a billing record for the first customer in response to the detecting the occurrence of the one of the detractor trigger events associated with the first customer, wherein the adjusting results in a lesser charge to the first customer than without the adjusting (Id., ¶ 181, Maintain Contact History 104 supports history of all contacts with the customer, including product inquiries, billing inquiries (discloses occurrence of a detractor trigger event), price quotes, and complaints), (Id., ¶ 240, ERP 16 interfaces with the Customer Billing Manager (CBM) 18 to provide final pricing and discounting (discloses lesser charge) of usage events, recurring and one-time charge events for billing. ERP 16 also interfaces with the Customer Care Manager (CCM) 12 to obtain customer data (including from detractors), the Product and Services Manager (PSM) 14 to obtain price plan reference information, and the Financial Event Engine (FEE) 20 to obtain one-time charges (further discloses trigger events)).
While suggested, Hanagan does not explicitly disclose …providing a survey to a plurality of endpoint devices of… wherein the survey is provided in an extensible markup language format and comprises at least an inquiry as to whether a plurality of customers associated with the plurality of endpoint devices are willing to recommend…; receiving, by a processor… survey data for a plurality of customers of the telecommunication service provider network for a given time period from a plurality of endpoint devices… the survey data comprising at least a response to the inquiry; identifying, by the processor, detractors from the plurality of customers based on the survey data, the detractors comprising customers of the plurality of customers that are not willing to recommend the telecommunication service provider network; …the processor; …the processor; …the processor…wherein the one of the detractor trigger events is determined to be correlated with the detractors when a percentage of the detractors greater than a threshold is determined to have experienced the one of the detractor trigger events; and wherein the one of the detractor trigger events comprises a late disconnect event, wherein the late disconnect event comprises a disconnection of a telecommunication service provided via the telecommunication service provider network after a contractual date by which the telecommunication service was to be disconnected; …the processor, prior to the first customer contacting the telecommunication service provider network… and wherein the adiustinq the billing record comprises removing from the billing record a charge for providing the telecommunication service for a time period that occurred after the contractual date has passed.
However, Verschoor discloses …providing a survey to a plurality of endpoint devices of… wherein the survey is provided in an extensible markup language format and comprises at least an inquiry as to whether a plurality of customers associated with the plurality of endpoint devices are willing to recommend… (Verschoor, ¶65, survey questions may be designed to ask customers whether or not they are likely to recommend a product or the business (discloses willingness to recommend) to a friend or colleague (discloses survey data)), (Id., ¶ 164, functionality provided by servers located on computing devices off-site may be accessed and provided over a virtual private network (VPN) as if such servers were on-site, or the functionality may be provided using a software as a service (SaaS) to provide functionality over the internal using various protocols, such as by exchanging data using encoded in extensible markup language (XML) (discloses xml format) or JavaScript Object notation (JSON)), (Id., ¶ 119, The business 110 may further wish to track the feedback of individual customers over time), (Id., claim 11, A system for managing customer feedback, the system comprising: a processor; and a memory coupled to the processor, wherein the memory stores instructions that, when executed by the processor, cause the processor to…), (Id., ¶ 68, The customer feedback management system 100 includes a customer feedback server 102 coupled to (i.e., in electronic communication with) an end-user electronic device 104 (discloses endpoint devices) operated by a customer 106 over a data communications network 108 such as, for example, a local area network or a wide area network (e.g., a public Internet));
receiving, by a processor… survey data for a plurality of customers of the telecommunication service provider network for a given time period from a plurality of endpoint devices… the survey data comprising at least a response to the inquiry (Verschoor, ¶ 173, The computing device 1500 may be any workstation, desktop computer, laptop or notebook computer, server machine, handheld computer, mobile telephone or other portable telecommunication device… the computing device 1500 may have different processors, operating systems, and input devices consistent with the device), (Id., ¶ 2, aspects of embodiments of the present invention relate to systems and methods for managing customer feedback), (Id., ¶65, survey questions may be designed to ask customers whether or not they are likely to recommend a product or the business to a friend or colleague), (Id., ¶ 119, The business 110 may further wish to track the feedback of individual customers over time), (Id., ¶ 68, The customer feedback management system 100 includes a customer feedback server 102 coupled to (i.e., in electronic communication with) an end-user electronic device 104 (discloses endpoint devices) operated by a customer 106 over a data communications network 108 such as, for example, a local area network or a wide area network (e.g., a public Internet)); 
identifying, by the processor, detractors from the plurality of customers based on the survey data, the detractors comprising customers of the plurality of customers that are not willing to recommend the telecommunication service provider network (Id., ¶ 146, At operation 500, the customer feedback server 102 sends, and the multi-channel communication server 440 receives, a message or signal indicating the customer 106 operating the electronic device 104 has been identified as a detractor of the business 110 (e.g., in response to survey questions answered by the customer 106), (Id., ¶65, survey questions may be designed to ask customers whether or not they are likely to recommend a product or the business to a friend or colleague); …the processor (Id., ¶ 173, the computing device 1500 may have different processors, operating systems, and input devices consistent with the device); …the processor (Id., ¶ 173, the computing device 1500 may have different processors, operating systems, and input devices consistent with the device); …the processor (Id., ¶ 173, the computing device 1500 may have different processors, operating systems, and input devices consistent with the device); 
the processor…wherein the one of the detractor trigger events is determined to be correlated with the detractors… (Id., ¶ 173, the computing device 1500 may have different processors, operating systems, and input devices consistent with the device), (Id., ¶ 146, At operation 500, the customer feedback server 102 sends, and the multi-channel communication server 440 receives, a message or signal indicating the customer 106 operating the electronic device 104 has been identified as a detractor of the business 110 (e.g., in response to survey questions answered by the customer 106 (discloses identifying/correlating detractors with events));
 …the processor, prior to the first customer contacting the telecommunication service provider network… (Id., ¶ 150, prior to bridging the voice communication between the electronic device 116 and the electronic device 104, the customer feedback management system 100 may first initiate a separate communication with the customer 106 and receive confirmation from the customer 106 (e.g., using IVR questions, text messages, etc.) that the customer agrees to communicate with the agent 118 (discloses prior to the customer contacting the telecommunication service provider network)). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the telecommunication and trigger event data elements of Hanagan to include the survey and detractor identifying elements of Verschoor in the analogous art of managing customer feedback for the same reasons as stated for claim 1. 
While suggested, the combination of Hanagan and Verschoor does not explicitly disclose …when a percentage of the detractors greater than a threshold is determined to have experienced the one of the detractor trigger events… and wherein the one of the detractor trigger events comprises a late disconnect event, wherein the late disconnect event comprises a disconnection of a telecommunication service provided via the telecommunication service provider network after a contractual date by which the telecommunication service was to be disconnected; and wherein the adiustinq the billing record comprises removing from the billing record a charge for providing the telecommunication service for a time period that occurred after the contractual date has passed.
However, Proctor discloses …when a percentage of the detractors greater than a threshold is determined to have experienced the one of the detractor trigger events… (Proctor, Abstract, An address associated with a user of the mobile device is identified. The network event is attributed to a base station associated with the address. Events associated with the base station are aggregated. A normal value for calls is determined based on historical data. A threshold value is set based on customer calls in excess of the normal value for the base station (discloses number of detractors greater than a threshold experiencing a detractor trigger event). A severity level is associated with the threshold value), (Id., claim 8, wherein the threshold value is based on a percentage increase in a number of network events communicated by customers (discloses percentage greater than a threshold)).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the telecommunication and trigger event data elements of Hanagan and the survey, detractor identifying, and customer communication initiation elements of Verschoor to include the percentage of detractors greater than a threshold elements of Proctor in the analgous art of customer analytics for the same reasons as stated for claim 1.
The combination of Hanagan, Verschoor and Proctor does not disclose …wherein the one of the detractor trigger events comprises the late disconnect event, wherein the late disconnect event comprises a disconnection of a telecommunication service after a contractual date by which the telecommunication service was to be disconnected; …and wherein the adiustinq the billing record comprises removing from the billing record a charge for providing the telecommunication service for a time period that occurred after the contractual date has passed.
However, T-Mobile discloses …wherein the one of the detractor trigger events comprises the late disconnect event, wherein the late disconnect event comprises a disconnection of a telecommunication service after a contractual date by which the telecommunication service was to be disconnected; …and wherein the adiustinq the billing record comprises removing from the billing record a charge for providing the telecommunication service for a time period that occurred after the contractual date has passed (T-Mobile, Doc. 2484, You can request a refund for the deposit you paid at activation, as well as any credit balance or overpayment that may be made to your T-Mobile account. We refund deposits on final credit balances upon request... Note: Canceled accounts must wait 30 days before the credit balance can be refunded due to final charges that may post to the account. You can contact T-Mobile Customer Service to request a refund for any remaining credit balance.), (T-Mobile, Doc. 3235, anytime your account is past due, suspension is a possibility).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the telecommunication and trigger event data elements of Hanagan, the survey and detractor identifying elements of Verschoor and the percentage of detractors greater than a threshold elements of Proctor to include the late disconnect refund elements of T-Mobile in the analogous art of fees, adjustments and refunds for the same reasons as stated for claim 1.

Regarding claim 12, the combination of Hanagan, Verschoor, Proctor and T-Mobile discloses the method of claim 11. 
Hanagan further discloses wherein the billing events comprise types of customer events that impact customer billing records of the telecommunication service provider network (Hanagan, ¶ 194, For example, late payments may lower a customer's credit worthiness and may trigger a recalculation of the customer's credit score and credit class).

Regarding claim 14, the combination of Hanagan, Verschoor, Proctor and T-Mobile discloses the method of claim 11. 
Hanagan further discloses wherein the one of the detractor trigger events comprises the excess usage event, wherein the adjusting the billing record comprises providing a most favored customer rate to the first customer for an excess usage associated with the excess usage event (Hanagan, ¶ 269, if the amount for international calls during the bill period is higher than a certain amount, a tapered discount (favored customer rate) is applied to all calls to a certain country) and time allowances (for example, "free minutes"). ERP 16 also allows for the distribution of discounts and charges in a customer hierarchy). 

Regarding claim 18, the combination of Hanagan, Verschoor, Proctor and T-Mobile discloses the method of claim 11. 
Hanagan further discloses wherein the customer event data comprises data obtained from the at least one system of the telecommunication service provider network, the at least one system comprising at least one of: a billing system, a customer relationship management system, a trouble ticket system, an ordering system, a fulfillment system, or a contracting system (Hanagan, ¶ 82, Order Processing (OP) 22 provides active order processing, order management and service activation across a convergent platform… If automatic activation is not possible--i.e. an order requires tasks to be done by workforce—sophisticated scheduling and optimization take place, where both the elapsed time to fulfill the order and workforce utilization are optimized (fulfillment system)), (Id., ¶ 77, As depicted in FIG. 1, a typical system 10 of the present invention preferably comprises several components. 12, 14, 16, 18, 20, and 22, as discussed in more detail below, which interact with network elements 28, a database server 29 and a bill generation system 30 (discloses a system of the service provider network)).

Regarding claim 19, the combination of Hanagan, Verschoor, Proctor and T-Mobile discloses the method of claim 18. 
Hanagan further discloses wherein the occurrence of the one of the detractor trigger events associated with the first customer of the telecommunication service provider network is detected via the at least one system of the telecommunication service provider network (Hanagan, ¶ 243, the Event Collector 172 polls files from the network elements 28 using the FTAM or FTP protocol. The transfer interval for each network element can be individually scheduled by a parameter). 

Regarding claim 20, Hanagan discloses …an application server deployed in a telecommunication service provider network… [Verschoor discloses …cause the processor to perform operations, the operations comprising: providing an interactive web page to a plurality of endpoint devices of…] Hanagan further discloses …the telecommunication service provider network via the telecommunication service provider network… [Verschoor discloses …wherein the interactive web page presents a survey that comprises at least an inquiry as to whether a plurality of customers associated with the plurality of endpoint devices are willing to recommend…] the telecommunication service provider network (Hanagan, ¶ 4, a system of functionally complete components that can stand alone or be integrated together and which aggregates all of the telecommunication services), (Id., ¶ 354, invention solution allows this business functionality to be implemented once within application server, (discloses application server) and re-used by any multitude of clients);
 [Verschoor discloses …receiving survey data for the plurality of customers of the telecommunication service provider network for a given time period from the plurality of endpoint devices…] Hanagan further discloses …via the telecommunication service provider network… [Verschoor discloses … the survey data comprising at least a response to the inquiry] (Hanagan, ¶ 4, a system of functionally complete components that can stand alone or be integrated together and which aggregates all of the telecommunication services), (Id., ¶ 354, invention solution allows this business functionality to be implemented once within application server, (discloses server) and re-used by any multitude of clients);
 [Verschoor discloses …identifying detractors from the plurality of customers based on the survey data, the detractors comprising customers of the plurality of customers that are not willing to recommend the telecommunication service provider network]; Hanagan further discloses …collecting customer event data for the detractors for the given time period from at least one system of the telecommunication service provider network via the telecommunication service provider network  (Id., ¶ 181, Maintain (discloses over time) Contact History 104 supports history of all contacts with the customer, including product inquiries, billing inquiries (discloses customer event data), price quotes, and complaints), (Id., ¶ 77, As depicted in FIG. 1, a typical system 10 of the present invention preferably comprises several components. 12, 14, 16, 18, 20, and 22, as discussed in more detail below, which interact with network elements 28, a database server 29 and a bill generation system 30 (discloses a system of the service provider network)), (Id., ¶ 237, ERP 16 actively collects raw events from different network elements 28 and also processes input from other external entities and other subsystems of the Customer Care and Billing system. The collected events are . . .  stored in the Billable Event database.  (discloses collection step)), (Id., ¶ 243-246, disclosing an “Event Collector” component for collecting within the ERP); 
identifying detractor trigger events from the customer event data, wherein the detractor trigger events comprise billing events from the customer event data that are correlated with the detractors (Id., ¶ 181, Maintain Contact History 104 supports history of all contacts with the customer, including product inquiries (customer event data), billing inquiries (discloses detractor trigger events/billing events), price quotes, and complaints); collecting, from the at least one system of the telecommunication service provider network via the telecommunication service provider network, additional customer event data for a first customer of the telecommunication service provider network, wherein the customer event data and the additional customer event data are distinct (Id., ¶ 181, Maintain (discloses over time) Contact History 104 supports history of all contacts with the customer, including product inquiries, billing inquiries, price quotes(discloses customer event data), and complaints (discloses additional customer event data)), (Id., ¶ 4, a system of functionally complete components that can stand alone or be integrated together and which aggregates all of the telecommunication services), (Id., ¶ 237, ERP 16 actively collects raw events from different network elements 28 and also processes input from other external entities and other subsystems of the Customer Care and Billing system. The collected events are . . .  stored in the Billable Event database.  (discloses collection step)), (Id., ¶ 243-246, disclosing an “Event Collector” component for collecting within the ERP); 
detecting, based on the additional customer event data, an occurrence of one of the detractor trigger events associated with the first customer of the telecommunication service provider network,… [Verschoor discloses …wherein the one of the detractor trigger events is determined to be correlated with the detractors…] [Proctor discloses …when a percentage of the detractors greater than a threshold is determined to have experienced the one of the detractor trigger events] (Hanagan, ¶ 83, The Financial Event Engine (FEE) 20 is an event processor that accepts, applies, assesses the impact of, and follows up on customer financial transactions (determine trigger events)... FEE 20 uses internal rules to determine the event's transactions type (e.g. remittance, discount, etc.), the account ID to determine the correct customer account balance, and the internal rules to determine the impact of the event on the customer's account balance), (Id., ¶ 181, Maintain (discloses over time) Contact History 104 supports history of all contacts with the customer, including product inquiries, billing inquiries, price quotes (discloses customer event data), and complaints (discloses additional customer event data)), (Id., ¶ 49, The focus is on a single, integrated solution that can be easily implemented by any Telecommunications Provider); 
and adjusting, [Verschoor discloses prior to the first customer contacting the telecommunication service provider network]… regarding the occurrence of the one of the detractor trigger events associated with the first customer, a billing record for the first customer in response to the detecting the occurrence of the one of the detractor trigger events associated with the first customer, wherein the adjusting results in a lesser charge to the first customer than without the adjusting (Id., ¶ 181, Maintain Contact History 104 supports history of all contacts with the customer, including product inquiries, billing inquiries (discloses occurrence of a detractor trigger event), price quotes, and complaints), (Id., ¶ 240, ERP 16 interfaces with the Customer Billing Manager (CBM) 18 to provide final pricing and discounting (discloses lesser charge) of usage events, recurring and one-time charge events for billing. ERP 16 also interfaces with the Customer Care Manager (CCM) 12 to obtain customer data (including from detractors), the Product and Services Manager (PSM) 14 to obtain price plan reference information, and the Financial Event Engine (FEE) 20 to obtain one-time charges (further discloses trigger events)).
While suggested, Hanagan does not explicitly disclose a non-transitory computer-readable storage medium storing instructions which, when executed by a processor of… cause the processor to perform operations, the operations comprising: providing a survey to a plurality of endpoint devices of… wherein the survey is provided in an extensible markup language format and comprises at least an inquiry as to whether a plurality of customers associated with the plurality of endpoint devices are willing to recommend…; receiving survey data for a plurality of customers of the telecommunication service provider network for a given time period from the plurality of endpoint devices… the survey data comprising at least a response to the inquiry; identifying detractors from the plurality of customers based on the survey data, the detractors comprising customers of the plurality of customers that are not willing to recommend the telecommunication service provider network; …wherein the one of the detractor trigger events is determined to be correlated with the detractors when a percentage of the detractors greater than a threshold is determined to have experienced the one of the detractor trigger events…; and wherein the one of the detractor trigger events comprises a late disconnect event, wherein the late disconnect event comprises a disconnection of a telecommunication service provided via the telecommunication service provider network after a contractual date by which the telecommunication service was to be disconnected; …the processor, prior to the first customer contacting the telecommunication service provider network… and wherein the adiustinq the billing record comprises removing from the billing record a charge for providing the telecommunication service for a time period that occurred after the contractual date has passed.
However, Verschoor discloses a non-transitory computer-readable storage medium storing instructions which, when executed by a processor… cause the processor to perform operations, the operations comprising: providing a survey to a plurality of endpoint devices of… wherein the survey is provided in an extensible markup language format and comprises at least an inquiry as to whether a plurality of customers associated with the plurality of endpoint devices are willing to recommend… (Id., ¶65, survey questions may be designed to ask customers whether or not they are likely to recommend a product or the business (discloses willingness to recommend) to a friend or colleague (discloses survey data)), (Id., ¶ 164, functionality provided by servers located on computing devices off-site may be accessed and provided over a virtual private network (VPN) as if such servers were on-site, or the functionality may be provided using a software as a service (SaaS) to provide functionality over the internal using various protocols, such as by exchanging data using encoded in extensible markup language (XML) (discloses xml format) or JavaScript Object notation (JSON)), (Id., ¶ 119, The business 110 may further wish to track the feedback of individual customers over time), (Id., claim 11, A system for managing customer feedback, the system comprising: a processor; and a memory coupled to the processor, wherein the memory stores instructions that, when executed by the processor, cause the processor to…), (Id., ¶ 68, The customer feedback management system 100 includes a customer feedback server 102 coupled to (i.e., in electronic communication with) an end-user electronic device 104 (discloses endpoint devices) operated by a customer 106 over a data communications network 108 such as, for example, a local area network or a wide area network (e.g., a public Internet)); receiving survey data for the plurality of customers of the telecommunication service provider network for a given time period from the plurality of endpoint devices… the survey data comprising at least a response to the inquiry (Verschoor, ¶ 73, The memory 124 is implemented using any suitable memory device, such as a random access memory (RAM), and may additionally operate as a computer-readable storage medium having non-transitory computer readable instructions stored therein that when executed by a processor cause…), (Id., ¶65, survey questions may be designed to ask customers whether or not they are likely to recommend a product or the business to a friend or colleague), (Id., ¶ 119, The business 110 may further wish to track the feedback of individual customers over time); identifying detractors from the plurality of customers based on the survey data, the detractors comprising customers of the plurality of customers that are not willing to recommend the telecommunication service provider network (Id., ¶ 146, At operation 500, the customer feedback server 102 sends, and the multi-channel communication server 440 receives, a message or signal indicating the customer 106 operating the electronic device 104 has been identified as a detractor of the business 110 (e.g., in response to survey questions answered by the customer 106), (Id., ¶65, survey questions may be designed to ask customers whether or not they are likely to recommend a product or the business to a friend or colleague); …wherein the one of the detractor trigger events is determined to be correlated with the detractors… (Id., ¶ 146, At operation 500, the customer feedback server 102 sends, and the multi-channel communication server 440 receives, a message or signal indicating the customer 106 operating the electronic device 104 has been identified as a detractor of the business 110 (e.g., in response to survey questions answered by the customer 106 (discloses identifying/correlating detractors with events)); …prior to the first customer contacting the telecommunication service provider network… (Id., ¶ 150, prior to bridging the voice communication between the electronic device 116 and the electronic device 104, the customer feedback management system 100 may first initiate a separate communication with the customer 106 and receive confirmation from the customer 106 (e.g., using IVR questions, text messages, etc.) that the customer agrees to communicate with the agent 118 (discloses prior to the customer contacting the telecommunication service provider network)). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the telecommunication and trigger event data elements of Hanagan to include the survey and detractor identifying elements of Verschoor in the analogous art of managing customer feedback for the same reasons as stated for claim 1. 
While suggested, the combination of Hanagan and Verschoor does not explicitly disclose …when a percentage of the detractors greater than a threshold is determined to have experienced the one of the detractor trigger events… and wherein the one of the detractor trigger events comprises a late disconnect event, wherein the late disconnect event comprises a disconnection of a telecommunication service provided via the telecommunication service provider network after a contractual date by which the telecommunication service was to be disconnected; and wherein the adiustinq the billing record comprises removing from the billing record a charge for providing the telecommunication service for a time period that occurred after the contractual date has passed.
However, Proctor discloses …when a percentage of the detractors greater than a threshold is determined to have experienced the one of the detractor trigger events… (Proctor, Abstract, An address associated with a user of the mobile device is identified. The network event is attributed to a base station associated with the address. Events associated with the base station are aggregated. A normal value for calls is determined based on historical data. A threshold value is set based on customer calls in excess of the normal value for the base station (discloses number of detractors greater than a threshold experiencing a detractor trigger event). A severity level is associated with the threshold value), (Id., claim 8, wherein the threshold value is based on a percentage increase in a number of network events communicated by customers (discloses percentage greater than a threshold)).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the telecommunication and trigger event data elements of Hanagan and the survey, detractor identifying, and customer communication initiation elements of Verschoor to include the percentage of detractors greater than a threshold elements of Proctor in the analgous art of customer analytics for the same reasons as stated for claim 1.
The combination of Hanagan, Verschoor and Proctor does not disclose …wherein the one of the detractor trigger events comprises the late disconnect event, wherein the late disconnect event comprises a disconnection of a telecommunication service after a contractual date by which the telecommunication service was to be disconnected; …and wherein the adiustinq the billing record comprises removing from the billing record a charge for providing the telecommunication service for a time period that occurred after the contractual date has passed.
However, T-Mobile discloses …wherein the one of the detractor trigger events comprises the late disconnect event, wherein the late disconnect event comprises a disconnection of a telecommunication service after a contractual date by which the telecommunication service was to be disconnected; …and wherein the adiustinq the billing record comprises removing from the billing record a charge for providing the telecommunication service for a time period that occurred after the contractual date has passed (T-Mobile, Doc. 2484, You can request a refund for the deposit you paid at activation, as well as any credit balance or overpayment that may be made to your T-Mobile account. We refund deposits on final credit balances upon request... Note: Canceled accounts must wait 30 days before the credit balance can be refunded due to final charges that may post to the account. You can contact T-Mobile Customer Service to request a refund for any remaining credit balance.), (T-Mobile, Doc. 3235, anytime your account is past due, suspension is a possibility).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the telecommunication and trigger event data elements of Hanagan, the survey and detractor identifying elements of Verschoor and the percentage of detractors greater than a threshold elements of Proctor to include the late disconnect refund elements of T-Mobile in the analogous art of fees, adjustments and refunds for the same reasons as stated for claim 1.

Regarding claim 21, the combination of Hanagan, Verschoor, Proctor and T-Mobile discloses the device of claim 1. 
Hanagan further discloses …wherein the one of the detractor trigger events causes an increase in a billing rate for the first customer (Hanagan, ¶ 181, Maintain Contact History 104 supports history of all contacts with the customer, including product inquiries, billing inquiries (discloses occurrence of a detractor trigger event), price quotes, and complaints), (Id., ¶ 240, ERP 16 interfaces with the Customer Billing Manager (CBM) 18 to provide final pricing and discounting of usage events, recurring and one-time charge events for billing. ERP 16 also interfaces with the Customer Care Manager (CCM) 12 to obtain customer data (including from detractors), the Product and Services Manager (PSM) 14 to obtain price plan reference information, and the Financial Event Engine (FEE) 20 to obtain one-time charges (further discloses trigger events)).
Hanagan does not explicitly disclose …causes an increase in a billing rate for the first customer
However, Hanagan discloses causing a decrease to a billing rate of a customer (Id., ¶ 240, ERP 16 interfaces with the Customer Billing Manager (CBM) 18 to provide final pricing and discounting (discloses lesser charge) of usage events, recurring and one-time charge events for billing).
Since customer service tailored to the individual or type of customer is critical to the success of a business, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to increase rather than decrease the billing of a particular customer since there are a finite number of identified, predictable potential solutions (i.e. directions to adjust a customer’s bill) to the recognized need (customer service) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known) (KSR Rationale E (see MPEP 2141(III)(E)).

Regarding claim 22, the combination of Hanagan, Verschoor, Proctor and T-Mobile discloses the device of claim 1. 
Hanagan does not explicitly disclose …wherein the detractors comprise multiple different customers of the plurality of customers, and wherein the percentage represents a fraction of the multiple different customers who have experienced the one of the detractor events.
However, Verschoor discloses …wherein the detractors comprise multiple different customers of the plurality of customers… (Verschoor, ¶ 146, At operation 500, the customer feedback server 102 sends, and the multi-channel communication server 440 receives, a message or signal indicating the customer 106 operating the electronic device 104 has been identified as a detractor of the business 110 (e.g., in response to survey questions answered by the customer 106), (Id., ¶65, survey questions may be designed to ask customers whether or not they are likely to recommend a product or the business to a friend or colleague).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the telecommunication and trigger event data elements of Hanagan to include the survey and detractor elements of Verschoor in the analogous art of managing customer feedback for the same reasons as stated for claim 1. 
While suggested, the combination of Hanagan and Verschoor does not explicitly disclose … and wherein the percentage represents a fraction of the multiple different customers who have experienced the one of the detractor events.
However, Proctor discloses …and wherein the percentage represents a fraction of the multiple different customers who have experienced the one of the detractor events (Proctor, Abstract, An address associated with a user of the mobile device is identified. The network event is attributed to a base station associated with the address. Events associated with the base station are aggregated. A normal value for calls is determined based on historical data. A threshold value is set based on customer calls in excess of the normal value for the base station. A severity level is associated with the threshold value), (Id., claim 8, wherein the threshold value is based on a percentage increase in a number of network events communicated by customers (discloses percentage of customers experiencing a detractor trigger event)).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the telecommunication and trigger event data elements of Hanagan and the survey, detractor identifying, and customer communication initiation elements of Verschoor to include the detractor percentage elements of Proctor in the analgous art of customer analytics for the same reasons as stated for claim 1.

Regarding claim 23, the combination of Hanagan, Verschoor, Proctor and T-Mobile discloses the device of claim 1. 
Hanagan further discloses …wherein the identifying comprises grouping the plurality of customers into a plurality of customer categories including residential customers, small business customers… and enterprise customers, wherein each customer category of the plurality of customer categories is associated with a different set of the detractor trigger events (Hanagan, ¶ 189, Maintaining roles--Customer roles (discloses grouping customer categories with a role attribute) are types of contacts and are a mechanism to identify key contacts and to better understand the customer's organization. In one case, a customer may be a residential customer (discloses residential customer). In another case, he could be the invoice payer for a large corporation (disclose enterprise customers). By identifying roles, it provides a mechanism to link all occurrences of a person or group. The person or group is no longer a set of disjointed entities), (Id., ¶ 185, The customer is the individual or organization, which is the overseer for all dealings with a provider. In other words, the customer is the "umbrella" under which all information for this entity exists. The customer could be a holding company, parent company, subsidiary, small business (discloses small business), reseller, residential customer or governmental organization), (Id., ¶ 160, The invention billable event object model is presented in FIG. 9. Note that the objects conform to processing boundaries rather than service boundaries. The Billing Event object sub-classes into three other objects: adjustment, adjustable event, and event summary (discloses trigger event categorization)), (Id., Figure 9a-9f, Figures depict a model linking various trigger events, as in Figure 9d, to the customer categories, as shown in Figure 9b, for example).
Hanagan does not explicitly disclose … mid-market customers…
However, Hanagan does disclose residential, small business and enterprise customers (see above).
Since customer service tailored to the individual or type of customer is critical to the success of a business, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to include a mid-market customer category. As detailed in Hanagan, it is within the capabilities of one of ordinary skill in the art to categorize customers by size (KSR Rationale C (see MPEP 2141(III)(C)).

Regarding claim 24, the combination of Hanagan, Verschoor, Proctor and T-Mobile discloses the device of claim 1. 
Hanagan further discloses …wherein the operations further comprise scheduling a follow up by a personnel of the telecommunication service provider network with the first customer, subsequent to the adjusting (Hanagan, ¶ 335, Requests to perform certain activities (like a follow-up call (discloses follow up) some time in the future) can be entered and addressed to a suitable role or person. Depending on the context, suggestions for possible follow-ups are made), (Id., ¶ 240, ERP 16 interfaces with the Customer Billing Manager (CBM) 18 to provide final pricing and discounting (discloses adjusting) of usage events, recurring and one-time charge events for billing. ERP 16 also interfaces with the Customer Care Manager (CCM) 12 to obtain customer data, the Product and Services Manager (PSM) 14 to obtain price plan reference information, and the Financial Event Engine (FEE) 20 to obtain one-time charges).

Regarding claim 25, the combination of Hanagan, Verschoor, Proctor and T-Mobile discloses the device of claim 9. 
Hanagan further discloses …wherein the operations further comprise, subsequent to the identifying the detractor trigger events but prior to the collecting additional customer event data, configuring the at least one system of the telecommunication service provider network to send an alert to the processor when the at least one system of the telecommunication service provider network detects the occurrence of the one of the detractor trigger events (Hanagan, ¶ 80, The Event Rater and Pricer (ERP) 16 provides convergent near real-time message processing functionality for usage and non-usage events. The rating is considered near real-time since it is performed as soon as the batch file with events is received from the network elements 28 (discloses sending a real-time alert subsequent to identifying detractor trigger events (e.g. usage events)). Possible examples of a network element 28 are a switch, a router or another service system. ERP 16 accepts and processes network and non-network events to produce bill-ready events that can be processed by CBM (Customer Billing Manager-18) to generate bills and reports. ERP 16 actively collects raw events from different network elements 28 and also processes input from other external entities and subsystems of the Customer Care and Billing System, for example, the Debit Card Center).


6. 	Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hanagan in view of Verschoor, Proctor and T-mobile and further in view of Tadayon et al., U.S. Patent No. 8,150,777 [hereinafter Tadayon].

Regarding claim 5, the combination of Hanagan, Verschoor, Proctor and T-Mobile discloses the device of claim 1. 
The combination of Hanagan, Verschoor, Proctor and T-Mobile does not disclose wherein another of the detractor trigger events comprises a contract end event, and wherein the adjusting the billing record further comprises providing a contractual service rate to the first customer according to a contract associated with the contract end event, after an end of a contractual time period associated with the contract. 
However, Tadayon discloses wherein another of the detractor trigger events comprises a contract end event, and wherein the adjusting the billing record further comprises providing a contractual service rate to the first customer according to a contract associated with the contract end event, after an end of a contractual time period associated with the contract (Tadayon, column 25, lines 48-52, if the agreement is not reached, and it gets terminated, the remaining balance for the user or member will be paid as usual (contractual service rate), on a periodic basis, to close the account for that member or user, who wished to opt-out of the system under the new rules). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the telecommunication and trigger event data elements of Hanagan, the survey and detractor identifying elements of Verschoor, the percentage of detractors greater than a threshold elements of Proctor and the late disconnect elements of T-Mobile to include the contractual rate maintenance elements of Tadayon in the analogous art of user and member agreements (Tadayon, column 25, lines 28-52). 
The motivation for doing so would have been to improve the ability to “to produce incentives for all parties involved” [Tadayon, column 25, lines 48-52; T-Mobile, Doc 3235; Proctor, column 2, lines 20-25; Verschoor, ¶ 67; Hanagan, ¶ 80].

Regarding claim 10, the combination of Hanagan, Verschoor, Proctor and T-Mobile discloses the device of claim 1. 
Hanagan further discloses wherein the one of the detractor trigger events is determined to be correlated with the detractors when a [percentage] of the detractors greater than a threshold are determined to have experienced the one of the detractor trigger events (Hanagan, ¶ 277, CBM 18 may be cycle-driven for which documents are produced at regular intervals, or event-driven (trigger events) for which documents are produced on demand or when a certain threshold has been reached).
The combination of Hanagan, Verschoor, Proctor and T-Mobile does not explicitly disclose the use of percentages. 
However, Tadayon discusses percentage improvements (Tadayon, ¶ 30, in one embodiment, a portion of revenue or profit allocated as a bonus to IPJ is based on a percentage of the revenue or profit). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the telecommunication and trigger event data elements of Hanagan and the survey and detractor identifying elements of Verschoor to include the percentage improvement elements of Tadayon in the analogous art of user and member agreements (Tadayon, column 25, lines 28-52) for the same reasons as stated for claim 5.

Regarding claim 15, the combination of Hanagan, Verschoor, Proctor and T-Mobile discloses the method of claim 11. 
The combination of Hanagan and Verschoor does not disclose wherein another of the detractor trigger events comprises a contract end event, and wherein the adjusting the billing record further comprises providing a contractual service rate to the first customer according to a contract associated with the contract end event, after an end of a contractual time period associated with the contract. 
However, Tadayon discloses wherein another of the detractor trigger events comprises a contract end event, and wherein the adjusting the billing record further comprises providing a contractual service rate to the first customer according to a contract associated with the contract end event, after an end of a contractual time period associated with the contract (Tadayon, column 25, lines 48-52, if the agreement is not reached, and it gets terminated, the remaining balance for the user or member will be paid as usual (discloses contractual service rate), on a periodic basis, to close the account for that member or user, who wished to opt-out of the system under the new rules).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the telecommunication and trigger event data elements of Hanagan and the survey and detractor identifying elements of Verschoor to include the contractual rate maintenance elements of Tadayon in the analogous art of tracking “transactions and accounts receivable and payable” (Verschoor, ¶ 135) for the same reasons as stated for claim 5. 


7. 	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hanagan in view of Verschoor, Proctor and T-Mobile further in view of Nix et al., U.S. Publication No. 2003/0110044 [hereinafter Nix].

Regarding claim 6, the combination of Hanagan, Verschoor, Proctor and T-Mobile discloses the device of claim 1. 
Hanagan further discloses the use of contracts (Hanagan, ¶ 81, CBM 18 further supports the production of documents including bills, contracts, dunning letters, balance letters, welcome letters and tariff letters) 
The combination of Hanagan, Verschoor, Proctor and T-Mobile does not disclose wherein another of the detractor trigger events comprises a contract shortfall event, and wherein the adjusting the billing record further comprises charging a customer account of the first customer in an amount for a contract shortfall associated with the contract shortfall event for a first billing period, and providing a credit to the customer account of the first customer for at least a second billing period that is subsequent to the first billing period, the credit associated with the amount charged to the customer account for the contract shortfall. 
However, Nix discloses wherein the one of the detractor trigger events comprises a contract shortfall event, wherein the adjusting the billing record comprises charging a customer account of the first customer in an amount for a contract shortfall associated with the contract shortfall event for a first billing period, and providing a credit to the customer account of the first customer for at least a second billing period that is subsequent to the first billing period, the credit associated with the amount charged to the customer account for the contract shortfall (Nix, ¶ 41, if the end user had indicated that he planned to make a thirty minute call and for some reason that call was interrupted after twenty-five minutes, the billing server 400 may detect that the call was interrupted and the end user would only be billed for the twenty-five minutes that was actually used). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the telecommunication and trigger event data elements of Hanagan, the survey and detractor identifying elements of Verschoor, the percentage of detractors greater than a threshold elements of Proctor and the late disconnect elements of T-Mobile to include the shortfall elements of Nix in the analogous art of resource metering systems for billing. 
The motivation for doing so would have been to improve the ability to provide “information to consumers regarding the quantity of services used and the associated costs in real time” so that “they can make educated decisions regarding how to spend their money” [Nix, ¶ 5; T-Mobile, Doc 3235; Proctor, column 2, lines 20-25; Verschoor, ¶ 67; Hanagan, ¶ 80].

Regarding claim 16, the combination of Hanagan, Verschoor, Proctor and T-Mobile discloses the method of claim 11. 
Hanagan further discloses the use of contracts (Hanagan, ¶ 81, CBM 18 further supports the production of documents including bills, contracts, dunning letters, balance letters, welcome letters and tariff letters).
The combination of Hanagan, Verschoor, Proctor and T-Mobile does not disclose wherein another of the detractor trigger events comprises a contract shortfall event, and wherein the adjusting the billing record further comprises charging a customer account of the first customer in an amount for a contract shortfall associated with the contract shortfall event for a first billing period, and providing a credit to the customer account of the first customer for at least a second billing period that is subsequent to the first billing period, the credit associated the amount charged to the customer account for the contract shortfall.
However, Nix discloses wherein another of the detractor trigger events comprises a contract shortfall event, and wherein the adjusting the billing record further comprises charging a customer account of the first customer in an amount for a contract shortfall associated with the contract shortfall event for a first billing period, and providing a credit to the customer account of the first customer for at least a second billing period that is subsequent to the first billing period, the credit associated the amount charged to the customer account for the contract shortfall (Nix, ¶ 41, if the end user had indicated that he planned to make a thirty minute call and for some reason that call was interrupted after twenty-five minutes, the billing server 400 may detect that the call was interrupted and the end user would only be billed for the twenty-five minutes that was actually used). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the telecommunication and trigger event data elements of Hanagan, the survey and detractor identifying elements of Verschoor, the percentage of detractors greater than a threshold elements of Proctor and the late disconnect elements of T-Mobile to include the shortfall elements of Nix in the analogous art of resource metering systems for billing for the same reasons as stated for claim 6. 


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brondstetter et al., U.S. Publication No. 2015/0356579 discloses intelligent customer-centric feedback management. 
Singh, U.S. Patent No. 9,483,768 discloses methods and apparatuses for modeling customer interaction experiences. 
Bodda et al., U.S. Publication No. 2015/0348051 discloses providing recommendations through predictive analytics.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/Examiner, Art Unit 3624  
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 T-MOBILE Support,” Fee & Taxes,” Document 3235, April 11, 2016, available at < https://web.archive.org/web/20160411215058/https://support.t-mobile.com/docs/DOC-3235>; About Adjustments& Refunds, Document 2484, July 8, 2014, available at <https://web.archive.org/web/20140708162235/http://support.t-mobile.com/docs/DOC-2484>.